Citation Nr: 1331649	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Type II diabetes mellitus, and if so, whether service connection, to include as due to exposure to herbicides, is warranted.

2.  Entitlement to service connection for heart condition, to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of right lower extremity, to include as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of left lower extremity, to include as secondary to Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The statement of the case and the supplemental statement of the case were issued by the RO in Pittsburg, Pennsylvania.  

The Board notes that the Veteran's claim for service connection for Type II diabetes mellitus was previously denied in November 2004.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in July 2007.  In the December 2007 rating decision, the RO found that no new and material evidence had been submitted and denied reopening the Veteran's claim.  

The November 2004 claim had been denied on the basis that the Veteran had not been exposed to herbicides because he never served in the Republic of Vietnam.  He argued in his notice of disagreement of January 2008, however, that he was exposed to herbicides when he was stationed in Thailand and that new evidence established the fact that he served in Thailand.  Subsequently, the RO issued a statement of the case in April 2010 where the claim was reopened, but the claim was denied on the merits.

The Board is required to address the issue of whether the Veteran submitted new and material evidence despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issues have been captioned as set forth above.     

As noted, the RO denied reopening the service connection claim for Type II diabetes mellitus in December 2007.  The same rating decision denied service connection for a heart condition, erectile dysfunction, and bilateral peripheral neuropathy in the lower extremities, each claimed as secondary to Type II diabetes mellitus.  

In the Veteran's notice of disagreement in January 2008, he wrote, "I am writing to appeal the decision that was made on my request for disabilities due to Diabetes Mellitus, Type II."  The following month, the RO sent a letter notifying the Veteran that the issue accepted on appeal was "evaluation of diabetes mellitus type 2."  Subsequently, the RO issued a statement of the case and a supplemental statement of case, both of which identified the only issue as service connection for Type II diabetes mellitus.  The Board finds that the Veteran provided adequate notice of his disagreement with each of the issues decided in the December 2007 rating decision, not only the claim for service connection for Type II diabetes mellitus.        

The issues of entitlement to service connection for a heart condition, erectile dysfunction, and bilateral peripheral neuropathy in the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  Certain evidence that is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim for service connection for Type II diabetes mellitus has been received since the November 2004 rating decision.

3.  The Veteran is not shown to have been exposed to herbicides during active military duty while stationed in Thailand, and is not shown to have served in the Republic of Vietnam.

4.  The Veteran's Type II diabetes mellitus did not manifest during service, is not shown to be causally or etiologically related to service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in August 2007.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1(2006).  The August 2007 RO letter informed the Veteran of the reason for the prior denial of the claim for service connection which he now seeks to reopen and what was needed to reopen the claim.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the Veteran was not afforded a VA examination for his Type II diabetes mellitus claim.  However, he was not prejudiced by this fact.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection because there is no evidence to satisfy the McLendon criteria discussed above.  Specifically, there is no medical or lay evidence to suggest that diabetes mellitus manifested during, or as a result of, active military service.  The competent medical evidence and the Veteran's own assertions indicate that he has had a diagnosis of diabetes mellitus only since December 2001, 30 years after service.  Also, as will be discussed below, there is no evidence of herbicide exposure.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran is not prejudiced by the lack of a VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

A.  New and Material Evidence 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore undertake a de novo review of the new and material evidence issue.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).    

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

As discussed in the introduction, a review of the record shows that the Veteran's service connection claim for Type II diabetes mellitus was denied in November 2004.  The Veteran was informed of the decision and failed to file a notice of disagreement to initiate an appeal.  Consequently, that decision became final.  38 U.S.C.A. § 7105.

The evidence at the time of the November 2004 rating decision consisted of the Veteran's service treatment records, private treatment records, and VA treatment records.  Pertinent evidence received since the November 2004 decision includes the Veteran's assertion that he was exposed to herbicides in Thailand and evidence that the Veteran was stationed in Thailand from April 1968 to April 1969.   

Overall, the evidence received since the November 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim that he has Type II diabetes mellitus due to exposure to herbicides.  For this reason, the Board concludes that the Veteran has presented new and material evidence to reopen his claim for service connection for Type II diabetes mellitus.
B.  Service Connection Criteria

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

C.  Analysis

The Veteran contends that he is entitled to service connection for Type II diabetes mellitus.  Specifically, the Veteran has alleged exposure to herbicidal agents such as Agent Orange.  However, the evidence of record fails to demonstrate that the Veteran served in Vietnam or that he was exposed to Agent Orange while serving in Thailand.  Likewise, the preponderance of the evidence of record demonstrates that diabetes mellitus did not manifest during, or as a result of, active military service.  Nor did diabetes mellitus manifest within a year of service.  As such, service connection is not warranted.

The Board is not disputing that the Veteran has a current diagnosis of Type II diabetes mellitus.  The VA treatment records, the private treatment records, and the Veteran's assertion all reflect a history of Type II diabetes mellitus since December 2001.  

Diabetes mellitus is a disease associated with exposure to certain herbicide agents used in support of military operations during the Vietnam era and is presumed to have been incurred in service if there is exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 U.S.C.A § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6)(ii) , 3.309(e).  In the present case, there is no evidence of service in Vietnam.  Rather, verification of the Veteran's service and unit history reflects service in Thailand during the Vietnam era.  

The Veteran contends that he was exposed to Agent Orange from servicing aircraft that flew over Vietnam.  In his July 2010 statement, he describes how the aircraft returned to Thailand with a layer of film that he had to remove.  

The record contains a Memorandum from the Compensation and Pension Service regarding the use of herbicides in Thailand during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  In accordance with the current version of M21-1 MR, if a veteran served at the Ubon or Takhli air bases as an Air Force security policeman (or similar position that brought him or her into contact with the air base perimeter), VA will concede exposure to herbicides.  Id.  In the present case, the Veteran was stationed at Takhli.  However, his military occupational specialty was aircraft mechanic which would not have brought him into contact with the base perimeter.  The Board notes that the Veteran does not assert he worked or operated near the perimeter of the base.   

The Memorandum indicates that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 to September 8, 1964.  Id.  Specifically, this was done at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  Id.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Id.  Also, this testing was done 3 years before the Veteran's service in Thailand.  

Further, the Memorandum provides that tactical herbicides, such as Agent Orange, were used and stored in Vietnam and not Thailand.  Id.  A letter was received from the Department of the Air Force stating that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  Id.  

The Memorandum further notes that while there is no record of aircraft spraying tactical herbicides in Thailand, insecticides were sprayed from August 30 to September 16, 1963, and from October 14 to October 17, 1966.  Id.  However, these facts are not sufficient to establish tactical herbicide exposure based solely on service in Thailand.  Id.  Further, the Veteran's service in Thailand was after the spraying of insecticides. 
  
Specific to the Veteran's assertion, M21-1 MR provides that if the Veteran's claim is "based on servicing or working aircraft that flew bombing missions over Vietnam...there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  Id.  Further, "the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND."  Id.  The Veteran's own assertions bolster a finding that he was not exposed to aircraft that sprayed herbicides.  In his statements, including one from July 2010, he explains that he worked on B66 reconnaissance planes.      

The Veteran also claims in his statement of July 2010 that herbicides were used to control vegetation at the ends of the runways.  However, M21-1MR is clear that there are no records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases.  Id.  Further, even when herbicides were used along the perimeter, these were commercial herbicides, not tactical herbicides.  Id.  

While the Board has considered the Veteran's assertions, they do not demonstrate that the Veteran was in fact exposed to Agent Orange or any similar herbicidal agent.  A review of the Veteran's personnel records and his statements fail to reflect that the Veteran was exposed to herbicidal agents.  

In June 2013, VA provided a formal finding that the "information required to corroborate the alleged exposure to herbicide agents described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records."  In making this determination, VA found that all procedures to obtain adequate information had been properly followed.  

VA found that there is no evidence that the Veteran served as a military policeman, or had an occupation that would have required him to walk the perimeter.  Further, the claims file does not provide any additional information capable of being corroborated by the JSRRC or information that would substantiate exposure to herbicide agents.  The Board agrees with this finding.  The Veteran did not have an occupation where he would have walked the perimeter and the aircraft he serviced would not have exposed him to herbicides.            

The Board notes that the Veteran's representative submitted a number of documents detailing the history of herbicide use in Thailand.  None of the information contained in those documents contradicts the information contained in M21-1MR.  The Board is not disputing that non-tactical (commercial) herbicides were used within fenced perimeters in Thailand, as confirmed by the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).  However, such commercially available herbicides are not the same as those used in Vietnam.  Id.  Therefore, the documents submitted by the Veteran fail to demonstrate that he was in fact exposed to an herbicide, like Agent Orange, during his military service.
Since there is no evidence of service in Vietnam or exposure to herbicidal agents such as Agent Orange, service connection for Type II diabetes mellitus on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii).  

While the Veteran has asserted that his Type II diabetes mellitus should be presumptively service-connected due to his alleged exposure to Agent Orange, the Board has also considered the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.

As previously noted, in order for a claim to be granted on a direct basis, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the Veteran's service treatment records fail to reflect treatment for diabetes mellitus or any associated symptomatology.  According to the Veteran's March 1971 separation examination, a urinalysis revealed the Veteran's sugar and albumin to be negative.  As such, there is no evidence of diabetes mellitus during active military service.  

The first evidence of diabetes mellitus of record is the Veteran's private health care provider's letter of September 2002 reporting treatment for Type II diabetes mellitus beginning in December 2001.  The Veteran's own assertions confirm that date.  This would be approximately 30 years after his separation from active duty.  VA treatment records from 2002 confirm a diagnosis of Type II diabetes mellitus.  However, none of these records suggest any potential relationship between the Veteran's diabetes mellitus and military service.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

In the present case, the lack of evidence of a diagnosis of diabetes mellitus or treatment for any associated symptomatology for three decades after separation from active duty tends to suggest that this condition has not existed since a period of active duty.

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to herbicides, is denied.  





REMAND

As discussed in the introduction, in the December 2007 rating decision, the RO denied service connection for Type II diabetes mellitus.  The same rating decision denied service connection for a heart condition, erectile dysfunction, and bilateral peripheral neuropathy in the lower extremities, each claimed as secondary to Type II diabetes mellitus.  

The Veteran submitted a notice of disagreement (NOD) that provided, "I am writing to appeal the decision that was made on my request for disabilities due to Diabetes Mellitus, Type II."  The following month, the RO sent a letter notifying the Veteran that the issue accepted on appeal was "evaluation of diabetes mellitus type 2."  Subsequently, the RO issued a statement of the case (SOC) and a supplemental statement of case (SSOC), both of which identified the only issue as service connection for Type II diabetes mellitus.      

A NOD is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran filed a notice of disagreement within a year of the RO's decision, but a SOC has not been issued on any of the issues other than service connection for Type II diabetes mellitus, a remand is required for issuance of a SOC on the remaining issues.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney a statement of the case on the issues of entitlement to service connection for heart condition, erectile dysfunction, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


